Exhibit 10.40

Deferred Compensation Plan Amendments

WHEREAS, ACE Limited and its subsidiaries (collectively “ACE”) maintain
compensation and benefit arrangements subject to Section 409A of the US Internal
Revenue Code (such arrangements are referred to as the “Plans” to the extent
they are subject to Section 409A, or would be subject to Section 409A in the
absence of the following amendments);

WHEREAS, ACE desires that compensation and benefits under the Plans should
satisfy the requirements of Section 409A in all respects, and should avoid
acceleration of tax or imposition of penalties under Section 409A;

NOW, THEREFORE, the undersigned, on behalf of ACE, and consistent with the
authority of ACE to modify the Plans to confer benefits on participants in the
Plans, hereby adopts the following amendments of the Plans, effective January 1,
2009:

 

1. Amounts payable under the Plans upon a termination of employment (including
references to a participant’s employment termination and terminating employment,
and terminating the provision of services as an independent contractor, as well
as references to a participant’s separation from service) shall mean the
participant having a separation from service as that term is defined in Treas.
Reg. §1.409A-1(h).

 

2. Payment of reimbursement amounts and the provision of in-kind benefits by ACE
that constitute Deferred Compensation shall be subject to Treas. Reg.
§1.409A-3(i)(1)(iv); provided, however, that reimbursement of relocation
expenses that are exempt from §409A by reason of Treas. Reg.
§1.409A-1(b)(9)(v)(A) or otherwise, and provision of other reimbursements and
in-kind benefits that are not subject to Section 409A, shall not be subject to
this sentence.

 

3. If, at the time of a participant’s termination of employment, he or she is a
specified employee as defined under Treas. Reg. §1.409A-1(i), then any payments
or benefits to the participant provided by reason of termination of employment
that constitute Deferred Compensation shall not be paid or provided to the
participant during the period ending six months after the date of termination of
employment; provided that such amounts shall be paid on the first day of the
seventh month following the date of the participant’s termination of employment
or, if earlier, the date of the participant’s death; and further provided that
to the extent that the participant is otherwise entitled to the welfare benefit
coverage but ACE is precluded from providing such coverage by reason of this
sentence, the participant may receive such coverage by paying the cost of the
coverage to ACE for that six month period (with the right to reimbursement of
such cost during the seventh month after termination of employment).

 

4. If any reduction in the amount of payments or benefits is required under the
terms of a Plan that may be subject to Code Section 280G (or other similar
reduction) then, to the extent that the participant is otherwise permitted to
select the order of reductions, the reductions shall instead be made in the
following order:

 

  (a)

First, by reducing the cash amounts (excluding coverage under a hospitalization
plan, major medical plan, dental plan, group-term life insurance plan,
accidental death and dismemberment plan (“welfare benefits”) that would not
constitute

 

1



--------------------------------------------------------------------------------

 

Deferred Compensation (with the payments subject to such reduction to be
determined by ACE), to the extent necessary to decrease the payments to the
requisite amount.

 

  (b) Next, if after the reduction to zero of the amounts described in paragraph
(a) above, further reductions are required under the applicable Plan, then by
reducing the cash amounts of payments (excluding welfare benefits) that
constitute Deferred Compensation, with the reductions to be applied first to the
payments scheduled for the latest distribution date, and then applied to
distributions scheduled for progressively earlier distribution dates, to the
extent necessary.

 

5. For purposes of these amendments, the term “Deferred Compensation” means
payments or benefits that would be considered to be provided under a
nonqualified deferred compensation plan as that term is defined in Treas. Reg.
Section 1.409A-1.

 

6. The terms of the Plans shall be interpreted in a manner that ACE or its
delegate determines may be necessary or appropriate to avoid acceleration of
income recognition or imposition of penalties under Section 409A, and ACE and
its delegates may take such steps as they determine to avoid such acceleration
or penalties.

The undersigned, on behalf of ACE, hereby adopts the foregoing amendments.

 

 

      

Date:

 

 

  , 2008  

 

2